DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicants elected the synthesis disclosed in fig 4 (SEQ ID 17 attached to MMT resin by the B29K side chain) without traverse in the reply filed on 28 Sept, 2017 and the phone call with Andrew Custer and Brian Trinque, applicant’s representatives, on 15 Nov, 2017.

Claims Status
Claims 13-18, 22-25, 27, and 28 are pending.
Claims 14, 16-18, 22-25, and 27 have been withdrawn due to an election/restriction requirement.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 13, 15, and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katsoyannis et al (J. Am. Chem. Soc. (1971) 93(22) p5877-5882, previously cited) in view of Evans et al (US 7,691,968, previously cited), Meienhofer et al (Proc. Nat. Acad. Sci. (1971) 68(5) p1006-1009, previously cited), and Srivastava (WO 2011011342).
Claims 13, 15, and 28 are drawn to a method of synthesizing the insulin B-chain.

Katsoyannis et al discuss the synthesis of the human insulin B-chain (title).  This material, with a carboxylic acid group at the C-terminus, has the same sequence as SEQ ID 3 of the instant claims (chart 1, p5878, top of page).  When reacted with the insulin A chain, human insulin was formed (abstract).  
The difference between this reference and the instant claims is that this reference teaches a different method of synthesis.
Evans et al teach a method of peptide synthesis where the peptide is attached to the resin by a side chain (title).  This allows for economical production in high purity at a large scale (column 1, line 65-67).  An amino acid with a heteroatom containing side chain is attached via that heteroatom to a solid support (column 2, line 19-21), the carboxyl terminus inactivated (column 2, line 63-column 3, line 7) followed by standard solid phase peptide synthesis (column 2, line 22-46 and column 3, line 49-60), preferably using Fmoc chemistry (column 2, line 47-49).  Among the amino acids listed as suitable for side chain attachment is lysine (column 2, line 55).  The preferred resin is 4-methoxytrityl polystyrene (column 3, line 28-29) (i.e. MMT resin).  DIC is described as an appropriate reagent for coupling (column 3, line 61-63).  
Meinhoffer et al teach the synthesis of vasopressin by attaching the lysine at position 8 to a resin via its side chain (title).  Attachment of a lysine to the resin by its side chain in peptide synthesis allows for a broader scope of investigations and eliminates the danger of racemization during attachment (p1006, 2nd column, 1st paragraph).  The lysine can be added as an amino acid or as a peptide, with (an) additional amino acid(s) at the C-terminus (p106, 2nd column, 2nd paragraph).  In the synthesis of vasopressin used as an example, Boc-Lys-Gly is added to the resin (p1008, 1st column, 5th paragraph).  This reference suggests that the amide used by Evans et al 
Srivastava discuss synthesis of desmopressin (title).  This can be conducted on methoxytrityl resin, the same resin used by Evans et al (paragraph 10).  Cleavage can be conducted with acetic acid, TFA, HCl, trifluoroethanol, or combinations thereof, with appropriate scavengers (paragraph 33).  This reference teaches cleavage from the resin of Evans et al using a mixture of an organic acid and an alcohol is a known variant to the method used by Evans et al.
Therefore, it would be obvious to make the peptide of Katsoyannis et al with the method of Evans et al, as Evans et al teach that the method allows for an economical production at high purity in a large scale.  As the method of Evans et al is described as a general method for the synthesis of peptides, an artisan in this field would attempt this method with a reasonable expectation of success.
Furthermore, it would be obvious to add the C-terminal threonine group to the lysine in the peptide of Katsoyannis et al, as Meienehoffer et al teach that a peptide can be added to this portion of the synthesis, as opposed to the amide of Evans et al, and the peptide of Katsoyannis et al has a threonine C-terminal to the C-terminal most lysine.  As the attachment of amino acids to a peptide is well known in the art, an artisan in this field would attempt this modification with a reasonable expectation of success.
Finally, it would be obvious to use a mixture of an organic acid and trifluoroethanol to cleave the product from the resin, as Srivastava teaches that this combination will be effective for the resin used by Evans et al.  This is a simple substitution of one known element (the method disclosed by Evans et al) for another (the method disclosed by Srivastava et al) yielding expected results (cleavage of the peptide from the resin with deprotection).
Evans et al teach attaching an amino acid by its side chain to MMT resin followed by standard Fmoc synthesis.  Katsoyannis et al teach the peptide of SEQ ID 3, and Meienhoffer et al teach that the amino acid of Evans et al can be a peptide, with additional residues at the C-terminus.  Srivastava renders obvious the claimed cleavage method.  Thus, the combination of references renders obvious claims 13, 15, and 28.
response to applicant’s arguments
	Applicant argues that Evans et al is too different from Katsoyannis et al for it to be obvious to combine the two, that aggregation is a problem with peptide synthesis, with insulin B-chains an example, has pointed out .
Applicant's arguments filed 27 Jan, 2021 have been fully considered but they are not persuasive.

Applicant has pointed to differences between the various cited references and the instant claims and conclude that the combination is improper.  As has been noted repeatedly during prosecution, the mere fact that there are differences between the references and the instant claims (and each other) does not render a rejection invalid.  If there were no differences between a reference and the instant claims, the rejection would be under 35 USC 102, not 35 USC 103.  If there were no differences between the cited references, then they would be redundant to each other.
Applicant next argues that insulin B-chain is prone to aggregation.  There are a number of issues with this argument.  First off, what is the argument?  The mere fact that there may be aggregation doesn’t render the rejection invalid.  Applicant suggests that a person would turn to a solution phase method, but have not explained why the same issue would not appear there.  The next issue is that there are a number of methods known in the art to deal with aggregation that are consistent with the claim language, note Larsen et al (of record).  Finally, applicants have not proven that the insulin B-chain is prone to aggregation.  Applicant cites Akbarian et al (Biophys. J. (2019) 117 p1626-1627), for support.  The portion of the paper that applicants point to teach of issues during industrial purification, processing, and storage, not synthesis (p1627, 1st column, 1st paragraph).  Given that Hossain et al (of record) teaches the solid phase synthesis of insulin was achieved without difficulties and that this peptide was one of the first ever synthesized by solid phase synthesis, it is not clear that there is a problem with synthesis.  In addition, this paper has a publication date several years after the priority date of applicant’s invention.  Patentability is determined as of the time the invention was made (text if 35 USC 103); it is not clear how a person of skill in the art could rely on Akbarian et al before it was published.
Finally, applicant argues that the cleavage protocol is hindsight reasoning, because Srivastava is too different from applicant’s invention.  That is not the test of hindsight reasoning; the courts have ruled that so long as a rejection takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, hindsight is not present.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Applicants have not pointed to any feature of the invention that was not found in the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214.  The examiner can normally be reached on M-Th 9-3:30.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/FRED H REYNOLDS/Primary Examiner, Art Unit 1658